Title: To Thomas Jefferson from John Sibley, 20 March 1804
From: Sibley, John
To: Jefferson, Thomas


          
            Sir,
            Natchitoches March 20th. 1804.
          
          I reside at present at Natchitoches on Red River in Louissiana am a Native of Massachusetts, have liv’d some years in Fayetteville North Carolina; was bred a Physician, the Practise as such I now Persue. Since I have been on Red River which is about ten Months, amongst a Variety of Botanical observations have found here in almost exhaustless quantities a yellow wood the French call it Boi d’Arc; or Bow wood, I have heard it Call’d Saphira, it has a beautiful fine grain, takes a polish like a Varnish, when it is Nearly the Patent yellow Colour.—it is more elastic than any other wood; the Indians use it for Bows, and the Inhabitants sometimes for Ax helves and handles for other Tools, I think it would be highly esteem’d by Cabinet makers for Innlaying & Fineering, and by Turners.—But probably would be more Valuable as a dye wood; a few days ago I had some experiments made in colouring with it, and have taken the Liberty of Inclosing to you some samples of colours it produc’d Nos. 1, 2 & 3 are what a decoction of the wood made without any thing else being added, the difference in the Shades are from the article remaining a little longer or shorter time in the dye. No. 2 is sheeps wool. all the other colours from 3 to 12 were made by the addition of Salt of Tarter, Blue Vitriol or Logwood in small quantities and a Variation of proportions—I have no doubt by a person Skill’d in dying a very numerous Variety of Colours might be produc’d from this Wood as the Basis; from an experiment I beleive the Colours will Neither Wash out; nor fade by Washing. I have not seen the Tree in foliage therefore can give no account of it in that respect; some of them grow to the size of two or three feet in diameter, not tall, but somewhat resembling an Appletree
          Many other woods, shrubs & herbs grow here that I have Never seen in any of the United States, their particular uses will no doubt be found out.—did I not with almost every body else look up to you as the Patron of arts and usefull discoveries I should not have address’d you on this Subject, I hope you will have the goodness to pardon any presumption. and while I intreat you to accept of my best wishes in your private as well as public capacity, beg Leave to make you a tender of my services in whatever manner you may think proper to command them
          In the mean time I am Sir with the Greatest respect & Esteem Your Most Hble Servt.
          
            John Sibley.
          
        